DISMISS and Opinion Filed September 21, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00186-CR

                       EX PARTE ZAVIER COMMINEY

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. WX21-90360-V

                       MEMORANDUM OPINION
            Before Chief Justice Burns and Justices Myers and Nowell
                         Opinion by Chief Justice Burns
      Zavier Comminey appeals the trial court’s ruling denying his pretrial

application for writ of habeas corpus seeking a reduction in bail. No written order

denying the writ application was filed in the clerk’s record or a supplemental clerk’s

record.

      After the Court requested letter briefs to address its jurisdiction, appellant

filed a letter brief and an amended notice of appeal that addressed problems with the

record, but never indicated that a final written order had been signed. The State’s

letter brief indicated that there was no final written order and proposed the Court

either dismiss the appeal or abate the appeal to allow entry of a final written order.
      On September 9, 2021, the district clerk filed a second supplemental clerk’s

record showing appellant was tried on July 12, 2021, convicted of manslaughter, and

sentenced to ten years in prison.

      Because the trial court has not entered an appealable order in the habeas

proceeding, appellant’s notice of appeal does not confer jurisdiction upon the Court.

See Henderson v. State, 153 S.W.3d 735, 735–36 (Tex. App.—Dallas 2005, no pet.);

Ex parte Evans, 611 S.W.3d 86, 88 (Tex. App.—Waco 2020, no pet.); see also Ex

parte Terry, No. 12-20-00006-CR, 2020 WL 827591, at *1 (Tex. App.—Tyler Feb.

19, 2020, no pet.) (mem. op., not designated for publication) (habeas appeal seeking

bond reduction must be dismissed if no final written order has been entered).

      Moreover, appellant’s conviction renders moot his habeas contentions

regarding pre-trial confinement. Martinez v. State, 826 S.W.2d 620, 620 (Tex. Crim.

App. 1992).

      Concluding we lack jurisdiction and the matter is moot, we dismiss the appeal.




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
210186F.U05




                                        –2–
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

EX PARTE ZAVIER COMMINEY                     On Appeal from the 292nd Judicial
                                             District Court, Dallas County, Texas
No. 05-21-00186-CR                           Trial Court Cause No. WX21-90360-
                                             V.
                                             Opinion delivered by Chief Justice
                                             Burns. Justices Myers and Nowell
                                             participating.

     Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered September 21, 2021.




                                       –3–